IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10068
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARBEL HUMBERTO PINA, JR.,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:94-CR-83-3
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Arbel Humberto Pina, Jr., appeals from his guilty-plea

conviction for possession with intent to distribute cocaine

within 1,000 feet of a school.   Pina argued that Fed. R. Crim. P.

11 was violated because the court reporter failed to fully record

the plea proceedings.   Pina concedes in his reply brief, however,

that Rule 11 was not violated.   Accordingly, the judgment of the

district court is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.